Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 13, Applicant claims the second structure having an “oblong” shape.  However, it is not clear what Applicant intends with this limitation as there is a lack of a drawing or description describing this “oblong” shaped second structure.  In the drawing, the second structure (4) appears to be a simple circular shaped wire, not an oblong shape.  Clarification is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, Applicant claims, in line 8 that “at least one thermocouple” is arranged radially against the radial part.  The term “radially” in this phrase renders the claim indefinite as it is not what reference point “radially” refers to in this phrase.  Is it radially oriented relative to the reforming tube?  Is it radially oriented relative to the tubular first structure?  Clarification is required.
Claim 17 claims “a first radial part” and “a second radial part” in line 2.  It is unclear how these “first” and “second” radial parts relate to “a radial part” in line 5 of claim 13. Are the first and second thermocouples in addition to the radial part of claim 13?  Clarification is required.
Claim 17 claims “a first thermocouple”  and “a second thermocouple” in lines 5-6.  Like above, it is unclear how these “first” and “second” thermocouples are related to “at least one thermocouple” claimed in line 6 of claim 13.  As best understood, it appears as though the first and second thermocouples are the “at least one thermocouple” claimed in line 6 of claim 13.  Clarification is required.
Claim 17, like claim 13, claims that the thermocouple conductors are arranged “radially” against the first and second radial parts.  It is unclear if they are arranged radially relative to the reforming tube or radially relative to the first and second radial parts.  As best understood from the drawings, these thermocouples are arranged radially relative to the reforming tube.  Clarification is required.
Claim 21 claims “the internal wall of the reforming tube”.  There is a lack of antecedent basis for this limitation in the claim.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedrichsen (US 3,656,914) in view of Fushimi (US 2013/0177122).
Regarding claims 13 and 21, Friedrichsen discloses a device for measuring the internal temperature of a reforming tube (such a limitations recites the intended use of the device and does not further limit the claim, see MPEP §2111.02(II)) comprising: 
a first structure (3) comprising an axial part of tubular shape positioned in the lengthwise direction of a reforming tube (as depicted in annotated Fig. 2a below) and a radial part projecting radially towards the central axis of the reforming tube (as depicted in annotated Fig. 2a below), 
a second structure (thermocouple, located within 3, as described in claim 1 of Friedrichsen) of oblong shape comprising at least one thermocouple made of welded Nicrosil/Nisil conductors arranged longitudinally against the axial part and radially against the radial part (the thermocouple extends through the first structure 3 where it is axial along the axial part of the first structure and radial, relative to the reactor, in the radial part of the first structure, and 
an outer sheath enveloping the first structure and the second structure (outer sheath 1, for example).
Friedrichsen discloses a thermocouple, but stops short of describing exactly what type of thermocouple is used.  More specifically, Friedrichsen does not explicitly disclose a nicrosil/nisil, or N-type, thermocouple.
Fushimi also discloses a reactor with temperature sensing means (see abstract).
Fushimi teaches that it is well known to utilize either a K-type or N-type (Nicrosil/Nisil thermocouples are N-type) in reactors (paragraph 45).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the N-type thermocouple of Fushimi in the apparatus of Friedrichsen in order to properly measure a temperature within the reactor.  Furthermore, picking between a K-type or N-type of thermocouple would have been obvious to one of ordinary skill in the art at the time of the invention as such a modification is nothing more than a simple substitution of known parts to yield entirely predictable results.

    PNG
    media_image1.png
    499
    466
    media_image1.png
    Greyscale


Regarding claim 14, Friedrichsen, as modified above, further discloses the Nicrosil/Nisil conductors are welded at a tip situated at the end of the radial part (see col. 2 lines 29-40 which discloses a hot junction at the tip in the case of a thermocouple).
Regarding claim 15, Friedrichsen further discloses a reinforcing structure in the form of an arc of a circle reinforcing the retention of the device against the internal wall of the reforming tube (see Fig. 1 which shows an arc-shaped retention portion/recess 2 to hold the device against the wall).
Regarding claim 20, Friedrichsen further discloses the device for measuring the internal temperature of a reforming tube comprises a single unit or of several units joined together (see Fig. 1 which illustrates several units).
Regarding claim 22, Friedrichsen further discloses the reforming tube has an upper end comprising a blanking plate and the device for measuring the internal temperature of a reforming tube is installed through the blanking plate (see col. 1 lines 55-59 which discloses the tube 3 not exiting the reactor through the side, but rather the top which would be sealed in a packed bed reactor).

Related Prior Art
CN 112129422 A - Discloses a packed bed (100) comprising a thermocouple placed within the packed bed by a bracket (108)
CN 105498653 A - Discloses a thermometer mounting structure inside a reactor (see Figure)
KR 101388229 B1 – Discloses a thermometer mounting system for placing a thermocouple (12, 13, 14) inside a reactor (100)
US 2,148,706 A - Discloses adding a protective sheath around thermocouples in a reactor in order to protect the thermocouple from damage (page 1, left column, lines 25-45)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725